— Motion for an order suspending respondent as an attorney and counselor at law pending his compliance with an order of this court, dated April 18,1983, which directed that he appear for examination under oath relative to three inquiries under investigation by petitioner. Motion granted by default and respondent, *955Werner Paul Kuhn, suspended as an attorney and counselor at law until he shall have complied with the order of this court dated April 18,1983, and until further order of the court. Order entered. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.